DETAILED ACTION
The following Office Action is in response to the Amendment filed on February 21, 2022 and the Examiner-Initiated Interview held on March 15, 2022.  Claims 1-17 are currently pending, wherein of the pending claims, claims 10-15 are withdrawn from further consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Concerning the “II. Remarks Regarding Rejections under 35 U.S.C. § 102” and “III. Remarks Regarding Rejections Under 35 U.S.C. § 103(a)” sections on pages 6-8 of the Applicant’s Response filed on February 21, 2022, the applicant’s arguments have been fully considered, but they are moot in view of the Examiner’s Amendment as discussed in the Office Action below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Harrison on March 15, 2022.

The application has been amended as follows: 

IN THE CLAIMS:

In claim 1, line 6, between “a closure yoke” and “to the closure tube”, replaced [mounted] with --rotationally mounted but axially fixed--

In claim 10, line 4, between “a closure yoke” and “to the closure tube”, replaced [mounted] with --rotationally mounted but axially fixed--

Claims 16 and 17 cancelled

Election/Restrictions
Amended claims 1-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 10-15, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on March 19, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references alone or in combination with other references teaches each and every limitation of the independent claims.  The closest art of record is the Shelton reference (US 2019/0183592).  The Shelton reference teaches all of the limitations of the claimed invention except for the closure yoke being “rotationally mounted but axially fixed to the closure tube”, and no motivation or rationale could be found to modify the Shelton reference to have the closure yoke mounted to the closure tube in this manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/15/2022